USDC IN/ND case 3:19-cv-00260-PPS-MGG document 11 filed 06/03/19 page 1 of 1


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION

DANIEL KREAMER,                               )
                                              )
                   Plaintiff,                 )
                                              )
      vs.                                     )      3:19CV260-PPS
                                              )
CHASE BANK (USA), N.A.,                       )
                                              )
                   Defendant.                 )

                                      ORDER


      Plaintiff Daniel Kreamer’s Notice of Voluntary Dismissal pursuant to Fed.R.Civ.P.

41(a)(1)(A)(i) [DE 10], filed before the defendant has answered the complaint, is SO

ORDERED, and this action is DISMISSED WITHOUT PREJUDICE.

      The case is thereby CLOSED.

      SO ORDERED.

      ENTERED: June 3, 2019.



                                         /s/ Philip P. Simon
                                       PHILIP P. SIMON, JUDGE
                                       UNITED STATES DISTRICT COURT
